of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-134344-07 number info release date cc ita uil no the honorable barney frank member u s house of representative sec_29 crafts street suite newton ma attention ----------------------- dear congressman frank i am responding to your inquiry dated date on behalf of your constituent ---------------------- he asked about an extension of the period in sec_1031 of the internal_revenue_code the code to complete a like-kind_exchange -------------- said the business he used to facilitate his like-kind_exchange is in bankruptcy thus he may not be able to complete his exchange within the statutorily mandated period although i appreciate ---------------- situation sec_1031 of the code does not provide for an extension of the statutorily mandated period the law only authorizes us to postpone deadlines such as the one in sec_1031 of the code for presidentially declared disasters or terrorist or military actions sec_7508a of the code the bankruptcy action -------------- described is not one of the events covered in sec_7508a of the code authorizing us to suspend or extend a statutorily mandated due_date under sec_1031 of the code no gain_or_loss is recognized on the exchange of business or investment_property if the owner exchanges the property for like-kind business or investment_property under sec_1031 of the code property received by the taxpayer in the exchange the replacement_property must be received by the earlier of days after the date on which the taxpayer transfers the property relinquished in the exchange the relinquished_property or the due_date determined with regard to extension of the taxpayer’s federal_income_tax return for the year in which the transfer of the relinquished_property occurs the income_tax regulations the regulations allow a taxpayer to use a qualified_intermediary qi to facilitate a like-kind_exchange sec_1_1031_k_-1 of the regulations when a taxpayer uses a qi generally he or she will transfer the relinquished_property to the qi who will sell the property to a buyer the qi will then take the proceeds of the sale of the relinquished_property purchase the replacement_property and transfer the replacement_property to the taxpayer if the taxpayer receives the replacement_property within the period prescribed in sec_1031 of the code and meets the other requirements of sec_1031 the law considers the taxpayer to have engaged in a like-kind_exchange of property with the qi and he or she will not recognize gain_or_loss on the exchange in recent months a number of qi businesses have experienced financial difficulties that have resulted in bankruptcy filings and these bankruptcies may cause hardships to taxpayers engaged in sec_1031 exchanges therefore we are considering whether it may be appropriate to provide some type of relief and if so the nature of that relief i hope this information is helpful if we can assist you further please contact --- -------------------------- or me at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
